In an action, inter alia, to enjoin the individual defendants from performing certain church-related activities, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Coppola, J.), dated June 4, 1999, which, after a nonjury trial, inter alia, enjoined the individual plaintiffs from using or operating under the names Ebenezer Mar Thoma Church and Ebenezer Mar Thoma Church, New York, and dismissed the complaint.
*549Ordered that the judgment is affirmed, with costs.
It is well settled that a decision rendered by a court after a nonjury trial should not be disturbed on appeal unless it is clear that its conclusions could not have been reached under any fair interpretation of the evidence (see, Northern Westchester Professional Park Assoc, v Town of Bedford, 60 NY2d 492, 499; Bucci v Bucci, 231 AD2d 665; Richard’s Home Ctr. & Lbr. v Kraft, 199 AD2d 254; Universal Leasing Servs. v Flushing Hae Kwan Rest., 169 AD2d 829, 830).
Contrary to the plaintiffs’ contentions, the record supports the Supreme Court’s finding that the Mar Thoma Church, which is the parent church of the Ebenezer Mar Thoma Church, New York, is hierarchical in nature. Accordingly, the issues of whether the individual plaintiffs are members in good standing within the church and who, among the parties, represents the true Ebenezer Mar Thoma Church, both of which have been decided in the respondents’ favor by the church’s highest authorities, are not reviewable by a secular court of law (see, Serbian E. Orthodox Diocese v Milivojevich, 426 US 696, 724-725; Watson v Jones, 80 US 679; First Presbyt. Church v United Presbyt. Church, 62 NY2d 110,119, cert denied 469 US 1037; Matter of Kissel v Russian Orthodox Greek Catholic Holy Trinity Church, 103 AD2d 830).
Therefore, the Supreme Court properly dismissed the complaint, enjoined the plaintiffs from using the names Ebenezer Mar Thoma Church and Ebenezer Mar Thoma Church, New York, and barred the plaintiffs from using the church’s tax identification number or property. O’Brien, J. P., Santucci, H. Miller and Schmidt, JJ., concur.